Citation Nr: 0638647	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has reported receiving his medical treatment at 
the Detroit VA Medical Center (VAMC).  The evidence of record 
includes VA treatment records from March 2003 to May 2003.  
However, there appears to be additional VA treatment records 
that are outstanding.  (See, e.g., an August 2003 VA 
examination report which indicates that the veteran was being 
worked up by neurology and ENT for dizziness; see also 
veteran's July 2003 statement which indicates he was 
receiving treatment for hearing loss, dizziness, arms, legs, 
and psychiatric problems.)  The AMC should ensure that all 
treatment records from May 2003 to present are obtained from 
the Detroit VAMC and associated with the claims file.  

An October 2004 Income-Net Worth and Employment Statement 
indicates that the veteran had shortness of breath, 
dizziness, and leg failure.  Although a medical evaluation of 
the legs was conducted in October 2002, medical examination 
and RO adjudication of any disorder causing shortness of 
breath and dizziness was not accomplished.  Also, the October 
2002 medical evaluation indicates that the appellant 
complained of leg pain and the diagnosis was muscle strain.  
However, on the October 2004 statement, he indicated that he 
had leg failure.  Further, medical examination for hearing 
loss, disorder of the arms, and hypertension (noted on a May 
2003 VA treatment report) have not been conducted.  The Board 
finds that prior to adjudication of the pension claim, there 
must be thorough VA examination(s) to evaluate all of his 
disorders and to assess the severity of each.  

VA examination should also address the question of whether 
the veteran's disorders render him unemployable.  In this 
regard, it is noted that an August 2003 mental disorders VA 
examination indicated that the veteran was not able to hold a 
job.  His diagnoses were polydrug dependence, in remission, 
and psychotic disorder, not otherwise specified.  His 
psychiatric examination should address whether the cause of 
his inability to work is due to his psychotic disorder or 
drug dependence.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim.  While this case does not involve a service connection 
claim, issues such as effective are applicable in a pension 
claim.  Because this case is being remanded for other 
matters, the RO now has the opportunity to correct any 
defects in Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should take the appropriate 
measures to obtain the veteran's treatment 
records from May 2003 to present from the 
Detroit VAMC and associate them with the 
claims file.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

3.  After obtaining any outstanding 
records, to the extent available, the 
veteran should be scheduled for an 
appropriate VA examination (or 
examinations) to determine the diagnosis 
and severity of all his disorders, to 
include hearing loss, shortness of breath, 
leg failure, disorder of the arms, 
dizziness, and mental illness.  All 
indicated tests and studies are to be 
performed.   Prior to the examination, the 
claims folder must be made available to 
each physician for review of the case.  It 
is specifically requested that on 
psychiatric evaluation, the degree of 
disability due to drug and alcohol 
abuse/dependence, versus other mental 
disorders such as psychotic disorder, be 
explained, if possible.  If it is not 
possible to make such differentiation, the 
examiner should so indicate.  It is also 
requested that the examiner(s) indicate 
whether it is at least as likely as not (50 
percent probability or more) that the 
veteran is unable to secure and follow a 
substantially gainful occupation by reason 
of disabilities which are likely to be 
permanent.  

4.  Thereafter, the AMC should readjudicate 
the appealed issue based on all the 
evidence of record.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


